Title: To John Adams from Richard Henry Lee, 24 October 1785
From: Lee, Richard Henry
To: Adams, John


          
            Dear Sir
            New York October the 24th. 1785
          
          Having yesterday written a long letter to you, I have now only to request your attention to the following business, which is of very great importance to those whom it concens; and who form a considerable portion of the Citizens of these States. The Representatives of those professing the Church of England system of religion, having been lately assembled at Philadelphia, where Lay & Clerical deputies from seven States were convened in General Convention for the purpose, among other things, of preserving and maintaining a succession of divines in their Church, in a manner which they judge consonant to the gospel, and no way interfering with the religious or civil rights of others—have sent an address to the Archbishops and Bishops of England proposing a plan for the consecration of American Bishops— It is imagined, that before anything is done in this business by the Bishops of England, that they will consult the King and Ministry; who, it is apprehended may now, as heretofore, suppose that any step of the kind being taken in England, might be considered here as an officious intermeddling with our affairs that would give offence on this side the water— Should this be the case, the Church of England Members in Congress have the greatest reliance on your liberal regard for the Religious rights of all men, that you will remove mistaken scruples from the mind of administration, by representing how perfectly consonant it is with our Revolution principles professed thro-out all the States, that every denomination of Christians has a right to pursue its own religious modes, interfering not with others. That instead of giving offence, it must give consent, by evidencing a friendly disposition to accommodate the people here who are members of the Church in question.
          In proof of this, Congress did lately shew their attention to the accommodation of this Class of Christians, by communicating to the different Executives your information from the Danish Minister of that Kings willingness to facilitate the business of ordination for our church— And the Assembly of Virginia hath incorporated this Scociety—Under which act of incorporation the Convention was held in that State that sent both Lay & Clerical deputies to the General Convention lately held in Philadelphia.
          I have the honor to be, with sentiments of the truest esteem and regard, dear Sir Your most obedient and very humble servant
          
            Richard Henry Lee.
          
        